Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/829,146 filed on April 4, 2019.   

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 at line 13 states: “by the latch valve.” and has a period at the end but should be a comma.  Appropriate correction is required.

Specification
The specification is objected to because of the following informalities:
a) In the last two lines of paragraph 0024, the emitter and the armature have the same label of “112.”
b) Paragraph 0027 states (three times) and paragraph 0028 state: “valve controllers (208),” however, figure 2 shows item 208 as an irrigation main bus.  Appropriate correction is required.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
a) in figure 1 the armature and emitter have the same label “112.” 
b) figure 2, item 208 may also need to be changed consistent with the specification as objected to above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US PG Pub. No. 20090277506), herein “Bradbury,” in view of Addink et al. (PG Pub. No. 20040011880), herein “Addink,” in further view of Elle et al. (US Patent No. 10,409,296), herein “Elle.” 

Regarding claim 1,
Bradbury teaches a system for providing sensing and communications within an irrigation system having at least one span and a drive system (Par. 0002: “C Many different irrigation systems are known. Irrigation systems which move over the ground allow large areas to be irrigated automatically. In general, such systems simply apply a uniform amount of water to all irrigated regions. Examples include centre ‐pivot irrigators, lateral‐move irrigators and older technology such as rotating boom irrigators.” for moving the span, (pipe 3) (Par. 0032: “FIG. 1 is a schematic diagram showing a part of an irrigator 1 which forms part of a larger irrigation system. In this specification the term "irrigation system" means one or more irrigators with one or more appropriate control systems. Each irrigator may be a centre‐pivot, lateral‐move or other suitable irrigator.” Par. 0034: “A pipe 3 extends from the central point 2 and water is pumped into the pipe through a rotating coupling 4. Water is then pumped through outlets (not shown in FIG. 1) from the pipe 3 onto the field or other area to be irrigated. Various outlets (such as sprinklers, fixed outlets, drag hoses etc.) may be used as will be apparent to the skilled reader.” Par. 0033.)  wherein the system comprises: 
a latch valve; (Par. 0014: “…a plurality of latching valves for controlling flow through the outlets…” Par. 0048.) 
a valve controller, (node controllers 10, figures 2 and 3.) wherein the valve controller is configured to apply an electric current to the latch valve thereby switching the latch valve from a first flow state to a second flow state; (Par. 0046: “FIG. 2 is a schematic diagram showing the low voltage power line 11, supplying power to a number of node controllers 10 via branch lines 13. In turn, each node controller provides both power and control signals via wired connections 15 to a number of valves 16 (for example, four valves). For clarity, the valves connected to only one of the node controllers are shown. The power and control signals may be combined such that the power provided by the control signal powers the valve on or off. The Applicant's power and control system may also be used to control other electrical systems, such as scissor or other valves in an effluent application rig.”) 
a GPS receiver for receiving positional data; (Par. 0040: “Alternatively, one or more GPS receivers 8 may be mounted on the pipe 3, providing an absolute position which can if necessary be converted to an angular position. Mounting several GPS receivers 8 along the length of the pipe allows for more accurate determination of position, since a long pipe often does not run in a precisely straight line.”) 
wherein the latch valve is functionally connected on first end to an inlet pipe; (Par. 0034; Par. 0047; Par. 0051) wherein the latch valve is functionally connected on a second end to an emitter;  (Par. 0034: “A pipe 3 extends from the central point 2 and water is pumped into the pipe through a rotating coupling 4. Water is then pumped through outlets (not shown in FIG. 1) from the pipe 3 onto the field or other area to be irrigated. Various outlets (such as sprinklers, fixed outlets, drag hoses etc.) may be used as will be apparent to the skilled reader.” Par. 0051.) 
Bradbury does not teach the remaining limitations of a state detector or armature or that the controller uses an algorithm to analyze the current of the latch. 
Addink does teach a state detector, (current sensor 92) wherein the state detector is configured to measure the active current being applied to the latch valve; (Par. 0092) further wherein the state detector is configured to output a waveform of the measured current over time; (Par. 0026: “When the irrigation controller 200 actuates the opening and closing of the irrigation valves 350 and 351 there is an output generated. In a preferred embodiment of the present invention the output is electrical signals. When power is first applied to a solenoid the starting current is about 0.35 amps. The holding current is 0.25 amps. Therefore, because of the difference between the starting and holding current, the microprocessor can learn when each valve is opened and closed. However, it is contemplated that the output could be something other than electrical signals. The electrical signals are transmitted through the common wire 310 to the current sensor 92 via the electrical connection 50. The microprocessor 20, disposed in the irrigation scheduler 10, is connected to the current sensor 92 and receives the electrical signals. Based on the electrical signals that are generated, the microprocessor 20 can learn the start time and run-time minutes of each of the irrigation stations A 300 and B 301 (Although, only two stations are shown the irrigation controller will generally control more than two stations).” Par. 0028.) 
and an irrigation controller, wherein the irrigation controller is configured to receive the measured waveform; wherein the irrigation controller further comprises an algorithm (schedule(r)) to analyze the measured waveform and to identify decreases in current indicating a change state by the latch valve. (note – period is objected to above. Par. 0026: “When the irrigation controller 200 actuates the opening and closing of the irrigation valves 350 and 351 there is an output generated. In a preferred embodiment of the present invention the output is electrical signals. When power is first applied to a solenoid the starting current is about 0.35 amps. The holding current is 0.25 amps. Therefore, because of the difference between the starting and holding current, the microprocessor can learn when each valve is opened and closed. However, it is contemplated that the output could be something other than electrical signals. The electrical signals are transmitted through the common wire 310 to the current sensor 92 via the electrical connection 50. The microprocessor 20, disposed in the irrigation scheduler 10, is connected to the current sensor 92 and receives the electrical signals. Based on the electrical signals that are generated, the microprocessor 20 can learn the start time and run-time minutes of each of the irrigation stations A 300 and B 301 (Although, only two stations are shown the irrigation controller will generally control more than two stations).”  Par. 0039: “It is contemplated that with the alternative derivation of the improved irrigation schedules, that on the days when the irrigation scheduler 10 prevents the irrigation controller from executing an irrigation schedule to the landscape, it will only prevent the execution during the hours when the irrigation scheduler 10 has learned that an irrigation cycle would have been executed by the irrigation controller. For example, with the above listed setting for the irrigation controller, the irrigation cycle would have occurred from 6:00 a.m. to 6:34 a.m. for stations A 300 and B 301 (17 minutes+17 minutes=34 minutes). The irrigation scheduler 10, during the monitoring step, has learned that the irrigation cycle started at 6:00 a.m. and was for a total run-time of 34 minutes. Therefore, on the days when the irrigation scheduler 10 prevents irrigations from occurring it will only prevent irrigations from occurring between 6:00 a.m. and 6:34 a.m. This allows the irrigation user to manually set the controller to water the landscape during time periods other than between 6:00 a.m. to 6:34 a.m. Additionally, the irrigation scheduler 10 can be turned off and the irrigation controller 200 will provide complete control of the irrigating of the landscape with no interference by the irrigation scheduler of the irrigation applications.” See also Par. 0026, 0028, 0034, and 0037.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot type of irrigation system that pivots around a center point and has a plurality of valves which are latch type valves; a controller which controls the valves; and a GPS that provides location information as in Bradbury with an irrigation system that has a current measuring sensor and a controller/microprocessor that based on the current learns the when each valve’s state and uses a scheduler/algorithm to watch and learn when the valves are open and closed as in Addink in order to have a cost effective device that will automatically modify the runtimes of the irrigation schedules. (Par. 0007) 
Bradbury and Addink do not teach the details of the actual latching valve with an armature. However, Elle does teach that the latch valve comprises an armature; wherein the armature is movable between a retracted position when the latch valve is in the first flow state, and an extended position when the latch valve is in the second flow state. (Col. 3, line 42 – Col. 4, line 2: “Referring to FIG. 1, an irrigation water source 20 for a given parcel of land 22 may operate continuously. The parcel of land 22 is subdivided into a plurality of zones 24. The water from the source 20 may be switched between irrigation zones. In the embodiment shown, a pump 26 is used to force the water through filters 28 and into the main header 30 of the system. Electrically-operated zone valves 32 control the flow of water from a main header 30 into a zone header 34 for each zone 24. A valve controller 100 is electrically connected via wires 116 to each of the zone valves 32, to electrically operate the zone valves 32. The zone valves 32 may be latching solenoid valves, such as the Bermad S-982-3 W valve. Latching solenoid valves utilize an electrical current pulse or internal permanent magnet material to maintain a set position without the constant application of an electrical current. While the principal of operation is similar to all linear solenoids, latching solenoids are different in that the electrical polarity is important to obtain proper operation. As the current flows in one direction, energizing the coil field in the solenoid, it adds to the pull of the permanent magnet. An armature is then attracted to a stationary pole within the solenoid. Once the armature has moved to fully travel to and contact the pole, it will remain in this position without any further electrical power input, allowing fluid to flow through the solenoid valve. To release the solenoid from this holding position, the magnet's attraction has to be cancelled by sending a current back through the coil field in the opposite direction.”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot type of irrigation system that pivots around a center point and has a plurality of valves which are latch type valves; a controller which controls the valves; and a GPS that provides location information as in Bradbury with an irrigation system that has a current measuring sensor and a controller/microprocessor that based on the current learns the when each valve’s state and uses a scheduler/algorithm to watch and learn when the valves are open and closed as in Addink with the details of a valve that describes the position and control of the armature of the latching solenoid valve as in Elle in order to maintain a set position without the constant application of an electrical current. (Col. 3, lines 56 – 57) 

Regarding claim 2,
Bradbury, Addink, and Elle teach the limitations of claim 1 which claim 2 depends. Elle also teaches that the latch valve stays in a selected flow state until a second electric current is applied in the opposite direction.  (Col. 4, lines 11 - 26: “…wherein the plurality of valve control outputs 202 have a positive and negative polarity output for each one of the plurality of valve control outputs 202. For example, the embodiment shown in FIG. 2 provides for the control of eight solenoid valves. This requires that there be a total of sixteen wire contacts, providing for a positive and negative wire to be connected between the valve control board 200 and each solenoid valve. During operation, the valve control board 200 briefly supplies an electrical current pulse in either polarity to activate or deactivate a solenoid valve. A command to send such a pulse may be sent from a host using a communications protocol, such as Modbus protocol, and received by the valve control board 200 via a communications interface 204 located on the board 200. The host can set the duration of the pulse for each valve by writing values to registers.”) 

Regarding claim 3,
Bradbury, Addink, and Elle teach the limitations of claim 2 which claim 3 depends. Elle also teaches that the electric current is applied as a DC pulse to a latching coil of the latch valve.  (Col. 4, lines 19 - 30: “the valve control board 200 briefly supplies an electrical current pulse in either polarity to activate or deactivate a solenoid valve. A command to send such a pulse may be sent from a host using a communications protocol, such as Modbus protocol, and received by the valve control board 200 via a communications interface 204 located on the board 200. The host can set the duration of the pulse for each valve by writing values to registers.  For instance, the host may send a Force Single Coil On command to a valve's ON/OFF address to initiate a pulse on the positive or+ terminal of an output to open the associated solenoid valve.” Examiner’s Note – Elle teaches a latch and/or solenoid valve interchangeably. See Col. 3, line 53: “…latching solenoid valves…”) 

Regarding claim 4,
Bradbury, Addink, and Elle teach the limitations of claim 3 which claim 4 depends. Elle also teaches that the reversing the polarity of the DC pulse will change the state of the latch valve.  (Col. 4, lines 12 - 30: “valve control outputs 202 have a positive and negative polarity output for each one of the plurality of valve control outputs 202. For example, the embodiment shown in FIG. 2 provides for the control of eight solenoid valves. This requires that there be a total of sixteen wire contacts, providing for a positive and negative wire to be connected between the valve control board 200 and each solenoid valve. During operation, the valve control board 200 briefly supplies an electrical current pulse in either polarity to activate or deactivate a solenoid valve.” 

Regarding claim 5,
Bradbury, Addink, and Elle teach the limitations of claim 4 which claim 5 depends. Elle also teaches that the electric current is applied in a pulse having a pulse rate in the range of 10-100 milliseconds.  (Col. 13, lines 24 – 26: “The value for pulse durations may be an integer between 15 and 400. Pulse durations default to 80 milliseconds.”)

Regarding claim 6,
Bradbury, Addink, and Elle teach the limitations of claim 5 which claim 6 depends. Elle also teaches that the latch valve is configured to shift and secure the armature between the retracted positioned and the extended position in response to the pulse of electrical current; wherein the latch valve is configured to open the flow of an applicant through the latch valve when the armature is in the retracted position. (Col. 3, lines 62 – 66: “An armature is then attracted to a stationary pole within the solenoid. Once the armature has moved to fully travel to and contact the pole, it will remain in this position without any further electrical power input, allowing fluid to flow through the solenoid valve.”) 

Regarding claim 7,
Bradbury, Addink, and Elle teach the limitations of claim 6 which claim 7 depends. Elle also teaches that the latch valve is configured to cut-off the flow of applicant through the latch valve when the armature is in the retracted position.  (Col. 4, lines 27 – 33: “For instance, the host may send a Force Single Coil On command to a valve's ON/OFF address to initiate a pulse on the positive or+ terminal of an output to open the associated solenoid valve. Similarly, the host may send a Force Single Coil Off command to a valve's ON/OFF address to initiate a pulse on the negative or - terminal of an output to close the associated solenoid valve.” See also Bradbury paragraph 0048.) 

Regarding claim 8,
Bradbury, Addink, and Elle teach the limitations of claim 7 which claim 8 depends. Bradbury also teaches that the system comprises plurality of latch valve assemblies; wherein each latch valve assembly comprises at least: a valve controller, a first latch valve, and a first emitter. (Par. 0014: “a plurality of latching valves for controlling flow through the outlets;” Claim 16: “wherein the control arrangement also includes a plurality of node controllers for each irrigator in the irrigation system…” See figure 1) Addink teaches the first state detector (Par. 0020: “a current sensor 92” Figure 1)

Claims 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et in view of Addink in further view of Elle in further view of Acker (US PG Pub. No. 20190219276). 

Regarding claim 9,
Bradbury, Addink, and Elle teach the limitations of claim 8 which claim 9 depends. They do not teach that the valve assemblies receives control and data from the irrigation controller. However, Acker each of the plurality of latch valve assemblies receives electrical control signals and data from the irrigation controller.  (Par. 0016: “…crop irrigation systems…” Par. 0025: “…a wireless receiver at which the valve component receives instructions from the controller component to close or open the solenoid valve.” Par. 0026: “…to open or close the valve in response to commands wirelessly received from the controller.”  Par. 0024 and 0040.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot type of irrigation system that pivots around a center point and has a plurality of valves which are latch type valves; a controller which controls the valves; and a GPS that provides location information as in Bradbury with an irrigation system that has a current measuring sensor and a controller/microprocessor that based on the current learns the when each valve’s state and uses a scheduler/algorithm to watch and learn when the valves are open and closed as in Addink with the details of a valve that describes the position and control of the armature of the latching solenoid valve as in Elle with a valve assembly that receives and sends data and control signals to a controller as in Acker in order to allow the controller and valve assembly to exchange information to allow both energy and water conservation. (Par. 0026) 

Regarding claim 10,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 9 which claim 10 depends. Acker also teaches that the irrigation controller receives status updates from one or more of the plurality of latch valve assemblies. (Par. 0025: “For example, in an irrigation application as described above, the valve assembly may comprise a moisture sensor which permits the valve component to sense rainfall or other moisture within a particular crop zone, and send this information to the controller in order to modify the irrigation schedule for one or more of such zones. For example, water may be withheld from such zone or zones during a time when water would normally be supplied by closing one or more automated valve, such as a wireless, self-recharging valve component.”  Par. 0040: “the valve assembly housing receives signals via the wireless receiver 115 from the HWDS controller to open or close solenoid valve 109. The data collected by sensor 139 is sent to the microcircuit, which then transmits the data to the HWDS controller via wireless transmitter 113. The HWDS controller then send a signal to start or stop the pump, and/or direct the wireless, self-recharging valve assembly to open or close the valve, based upon these temperature data.”  See also Par. 0026.) 

Regarding claim 11,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 10 which claim 11 depends. Acker also teaches that the at least one status update comprises state detection data from each latch valve assembly. (Par. 0055: “Also contained within the valve assembly housing is a wireless transmitter 319, a wireless receiver (not shown), sensor 313, and a microcontroller to receive and differentiate control and sensor signals, open and close the solenoid valve 305, and relay sensor signals to a remote controller via wireless transmitter 319.”  Par. 0063: “The wireless, self-generating valve component is also configured to turn the pump on or off upon receipt of a signal from a remote controller, and to send temperature, flow, and/or other data to the controller.”) 

Regarding claim 12,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 11 which claim 12 depends. Acker also teaches that the irrigation controller is configured to receive irrigation data from an irrigation system main bus.  (Par. 0021: “…the present invention the irrigation scheduler has one or more common communication internal bus(es). The bus can use a common or custom protocol to communicate between devices.” See also Elle that teaches a Modbus to communicate.) 

Regarding claim 13,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 12 which claim 13 depends. Acker also teaches that the irrigation data comprises applicant data..  (Par. 0014: “..self recharging valve component may be configured for detecting a selected water temperature and in conjunction with one or more controller component, wirelessly causing the control system to stop the pump.” See also Par. 0021) 

Regarding claim 14,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 13 which claim 14 depends. Acker also teaches that the irrigation data comprises weather data.  (Par. 0025: “…in an irrigation application as described above, the valve assembly may comprise a moisture sensor which permits the valve component to sense rainfall or other moisture within a particular crop zone, and send this information to the controller in order to modify the irrigation schedule for one or more of such zones.”) 

Regarding claim 15,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 14 which claim 15 depends. Acker also teaches that the irrigation controller is configured to receive inputs from one or more sensors; wherein the one or more sensors are selected from a group sensors comprising: irrigation machine sensors; in-field sensors; and remote sensors. (Par. 0061: “…each valve assembly 407 comprises an automated valve (such as a solenoid valve); a water turbine which rotates a rotor component of a generator relative to a stator resulting in the flow of an electrical current to one or more rechargeable battery of the wireless, self-recharging valve assembly; one or more sensor component, which may, without limitation, comprise a pressure sensor, a moisture sensor, a sound-receiving sensor, a temperature sensor, a flow sensor, or a chemical sensor; a wireless receiver receiving signals and instructions from a remote controller.”  See also Bradbury paragraphs 0014 – 0021 (field information) 


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et in view of Addink in further view of Elle in further view of Acker  in further view of foreign application Vergil Marian Muraru et al. (RO133935A2), herein “Muraru,” filed in Romania with an earliest priority date of September 3, 2018. 

Regarding claim 16,
Bradbury, Addink, Elle, and Acker teach the limitations of claim 15 which claim 16 depends. They do not teach using satellite images for a control unit that controls the solenoid or latch valves. However, Muraru wherein the irrigation controller is configured to receive satellite imagery data and weather forecast data; wherein the irrigation controller is configured to modify the state of one or more valve controllers based at least in part on received satellite imagery data and weather data.  (Page 2, paragraph 1: “The intelligent variable zone irrigation system contains an intelligent element called command and control unit (UCC) that controls and controls a series of elements (solenoid valves, pressure regulator, etc.) in order to adjust the water pressure, flow and closing or opening of solenoid valves in order to precise zonal irrigation depending on soil moisture, degree of vegetation and water requirements in crop development. This is possible by intelligently controlling the zonal distribution of water by controlling the pressure regulator and solenoid valves to ensure a prescribed dose of water based on maps generated based on satellite and agrotechnical information. Each watering line consisting of sprinklers and connecting pipes can carry out watering, or not, depending on the order received by the solenoid valves. Also, each sprinkler has a tap that can be closed or opened (sprinkled with water or not sprinkled) depending on the configuration of the plot and / or the distribution of its water demand. The distance between the sprinklers is set at twice their watering radius. Hoses are used to ensure increased system flexibility.”  Examiner’s no
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot type of irrigation system that pivots around a center point and has a plurality of valves which are latch type valves; a controller which controls the valves; and a GPS that provides location information as in Bradbury with an irrigation system that has a current measuring sensor and a controller/microprocessor that based on the current learns the when each valve’s state and uses a scheduler/algorithm to watch and learn when the valves are open and closed as in Addink with the details of a valve that describes the position and control of the armature of the latching solenoid valve as in Elle with a valve assembly that receives and sends data and control signals to a controller as in Acker with using satellite images and a controller, which may be part of a server, that controls the solenoid valves in a zonal irrigation system and also use weather data such as moisture and humidity to control the valves as in Muraru in order to use variable rate irrigation based on agrotechnical information and field measurements to efficiently control a zonal irrigation system. (Page 1, Description paragraphs 1 and 2). 

Regarding claim 17,
Bradbury, Addink, Elle, Acker, and Muraru teach the limitations of claim 16 which claim 17 depends. Acker also teaches the applicant data comprises chemical injection pump data. (Par. 0057: “In alternative embodiments, the sensor may, without limitation, comprise a pressure sensor, a sound-receiving sensor, a temperature sensor, a flow sensor, or may be a sensor sampling the chemical composition of the fluid flowing through the trunk line.” See also Par. 0058 and 0061.) 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et in view of Addink in further view of Elle in further view of Acker  in further view Muraru in further view of Hayward et al. (US Patent No. 10497250), herein “Hayward.”  

Regarding claim 18,
Bradbury, Addink, Elle, Acker, and Muraru teach the limitations of claim 17 which claim 18 depends. They do not teach a controller comprising a machine learning algorithm.  However, Hayward does teach the irrigation controller comprises a machine learning algorithm. (Col. 4, line 48 – Col. 5, line 10: “…mobile device or smart home controller, of an undamaged insurable asset (such as one or more images submitted by an insured party via a webpage, website, and/or mobile device); and/or inputting, e.g., via the one or more processors, the one or more images of the undamaged insurable asset into a processor having the trained machine learning algorithm installed in a memory unit, where the trained machine learning algorithm, identifies or determines a risk profile for the undamaged insurable asset based upon the one or more images to facilitate generating an insurance quote for the undamaged insurable asset, damage mitigation and prevention, and enhancing the customer experience.” Col. 13, lines 43 – 52: “Similarly, the control device 110 may be an automated circuit breaker that can be adjusted according to input from the intelligent monitoring system controller 106 to automatically and/or remotely apply or remove power to the entire building 130. The control device 110 may be an automated water valve that can be adjusted according to inputs from the intelligent monitoring system controller 106 to adjust the flow of water in and around the building 130 (e.g., turning on or turning off sprinklers, turning on a pump to prevent the basement from flooding, etc.).” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot type of irrigation system that pivots around a center point and has a plurality of valves which are latch type valves; a controller which controls the valves; and a GPS that provides location information as in Bradbury with an irrigation system that has a current measuring sensor and a controller/microprocessor that based on the current learns the when each valve’s state and uses a scheduler/algorithm to watch and learn when the valves are open and closed as in Addink with the details of a valve that describes the position and control of the armature of the latching solenoid valve as in Elle with a valve assembly that receives and sends data and control signals to a controller as in Acker with using satellite images and a controller, which may be part of a server, that controls the solenoid valves in a zonal irrigation system and also use weather data such as moisture and humidity to control the valves as in Muraru with using a controller and machine learning to control valves as in Hayward in order to mitigate damage do a house or property by using an intelligent smart system by way of a machine learning algorithm with a controller. (Abstract) 


Allowable Subject Matter
Claims 19 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as claim 1, specification, and drawing objections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: the limitations of claims 1 – 18 and including claim 19 where a machine learning algorithm determines changes to one or more system instructions, and the machine learning algorithm transmits one or more instruction changes for implementation by the one or more valve controllers. The remaining claims (20- 23) depend on claim 19 and therefore are also allowable.  Claim 19 is also allowable because it depends from claims 1 – 18. In other words, claim 2 depends form claim 1; and claim 3 depends from claim 2… etc. until claim 18 which depends from claim 17.  Therefore, claim 19 depends on claims 1 – 18. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116